Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/342,295 and Response filed on 11/29/2022. Applicant has provisionally elected claims 13-19 without traverse. Claims 1-12 and 20 are withdrawn from further consideration and must be canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims. Claims 1 and 20 have been amended. Claims 1-20 remain pending in the application.

Election/Restrictions
2.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, 20 (Group 1), drawn to a method comprising a predetermined set of widths and spacings associated with active regions, classified in cpc group G06F 30/398 (emphasis added).
II. 	Claims 13-19 (Group 2), drawn to a method comprising placing a first cell and a second cell in a first row of a design layout, classified in cpc group G06F 30/392.
3.  Inventions 13-19 (Group 2) and 1-12, 20 (Group 1) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Group 2) as claimed does not require the particulars of the subcombination as claimed, because Group 2 does not require receiving a predetermined set of widths and spacings associated with active regions (emphasis added).  The subcombination (Group 1) has separate utilities such as, but not limited to: a predetermined set of widths and spacings associated with active regions; the cell library comprises cells including respective active regions, and widths and spacings of the active regions are selected from a predetermined set of widths and spacings associated with active regions; a sum of the first width, the third width and the first distance is equal to a sum of the second width, the fourth width and the second distance; a sum of the first width and the first distance is equal to a sum of the second width and the second distance; in response to a circuit simulation of an operation of the design layout failing to meet a design requirement, place a second cell in the design layout to replace the first cell in the design layout with the second cell to obtain a revised design layout; each of the first active region and the second active region comprises a plurality of nanosheets (emphasis added).
4.  Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not required, because the inventions have acquired a separate status in the art in view of their different search queries and different classification that requires a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. 
As such, the restriction is hereby made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensel et al. (U.S. Pub. No.: 20170358565 A1).
6. As to claim 13 Hensel discloses: a method (¶ 1), comprising:
placing a first cell in a first row of the design layout (placing/arranging, for example, cell 120c in the first row of an integrated circuit layout - ¶¶ 1-2; 8; 21; 23; 28; claim 11; Fig.1), wherein the first cell comprises a first active region and a second active region (the cell 120c comprises, e.g., two active diffusion regions 122c1 (first active region) and 123 (second active region) - ¶¶ 33-34; Fig.1), wherein the first active region is separated from the second active region by a second distance in the first direction (as shown in Fig.1, the active diffusion regions 122c1 (first active region) and the active diffusion region 123 (second active region) is separated by a first distance in a vertical direction (first direction) – Fig.1);
placing a second cell in the first row of a design layout (placing/arranging, for example, a cell 120b in the same first row of an integrated circuit layout - ¶¶ 1-2; 8; 21; 28; claim 11; Fig.1), wherein the second cell comprises a third active region  and a fourth active region  (the cell 120b comprises two active diffusion regions 122b (third active region) and 122 (fourth active region) - ¶¶ 31-32; Fig.1), wherein the third active region is separated from the fourth active region by a second distance in a first direction (as shown in Fig.1, the active diffusion region 122b (third active region) and the active diffusion region 122 (fourth active region) is separated by a second distance in a vertical direction (first direction) – Fig.1), the second distance different from the first distance (as shown in Fig.1, the second distance is larger (different) than the first distance – Fig.1); and
manufacturing a semiconductor device according to the design layout (Abstract; ¶ 18; claims 1-11).
7. As to claims 14-19 Hensel recites:
Claim 14 The method, wherein a first width between an upper side of the first active region and a lower side of the second active region is equal to a second width between an upper side of the third active region and a lower side of the fourth active region (Figs.1-3);
Claim 15 The method, wherein the first cell further comprises a fifth active region adjacent to the second active region and a sixth active region adjacent to the fifth active region, and the fifth active region is separated from the sixth active region by a third distance in the first direction, the third distance different from the first distance (Fig.1);
Claim 16 The method, wherein the second cell comprises a seventh active region adjacent to the fourth active region and an eighth active region adjacent to the seventh active region, and the seventh active region is separated from the eighth active region by a fourth distance in the first direction, the fourth distance different from the third distance (Figs.2-3);
Claim 17 The method according, wherein a distance between the second active region and the fifth active region is equal to a distance between the fourth active region and the seventh active region (Figs.2-3);
Claim 18 The method according, wherein a distance between an upper side of the first active region and a lower side of the sixth active region is equal to a distance between an upper side of the third active region and a lower side of the eighth active region (Figs.2-3);
Claim 19 The method, wherein an upper side of the first active region is aligned with an upper side of the third active region, and a lower side of the second active region is aligned with a lower side of the fourth active region (Figs.1-3).

REMARKS
8. Mostly Applicant argues “All claims 1-20, including amended claims 1, 20 and dependent claims 2-12, are readable on elected Group 2”.
It should be noted that MPEP 806.05(c) describes criteria of distinctness between combination and subcombination as follow:
"11.SUBCOMBINATION NOT ESSENTIAL TO COMBINATION
A. ABbr/Bsp Restriction Proper
Where a combination as claimed does not **>require< the details of the subcombination as
separately claimed and the subcombination has separate utility, the inventions are distinct and
restriction is proper if reasons exist for insisting upon the restriction, i.e., there would be a
serious search burden >if restriction were not required< as evidenced by separate classification,
status, or field of search.
This situation can be diagramed as combination ABbr ("br" is an abbreviation for "broad"), and
subcombination Bsp ("sp" is an abbreviation for "specific"). Bbr indicates that in the combination
the subcombination is broadly recited and that the specific characteristics required by the
subcombination claim Bsp are not required by the combination claim.
Since claims to both the subcombination and combination are presented, the omission of
details of the claimed subcombination Bsp in the combination claim ABbr is evidence that the
combination does not rely upon the specific limitations of the subcombination for its
patentability. If subcombination Bsp has separate utility, the inventions are distinct and restriction
is proper if reasons exist for insisting upon the restriction.
In applications claiming plural inventions capable of being viewed as related in two ways,
for example, as both combination-subcombination and also as species under a claimed genus,
both applicable criteria for distinctness must be demonstrated to support a restriction
requirement. See also MPEP § 806.04(b)" (emphasis added).

9.  In the instant Office Action it has been shown that the combination (Group 2, claim 13-19) as claimed does not require the particulars of the subcombination amended claims 1 and 20 and their dependent claims (Group 1) as claimed, because Group 2 does not require receiving a predetermined set of widths and spacings associated with active regions (emphasis added). It also shown that the subcombination (Group 1, claims 1-12 and 20) has separate utility such as, but not limited to: a predetermined set of widths and spacings associated with active regions; the cell library comprises cells including respective active regions, and widths and spacings of the active regions are selected from a predetermined set of widths and spacings associated with active regions; a sum of the first width, the third width and the first distance is equal to a sum of the second width, the fourth width and the second distance; a sum of the first width and the first distance is equal to a sum of the second width and the second distance; in response to a circuit simulation of an operation of the design layout failing to meet a design requirement, place a second cell in the design layout to replace the first cell in the design layout with the second cell to obtain a revised design layout; each of the first active region and the second active region comprises a plurality of nanosheets (emphasis added).
Thereby, based on 35 U.S.C. 121 requirements, it was shown that (1) the combination (Group 2, claims 13-19) as claimed does not require the particulars of the subcombination (Group 1, claims 1-12 and 20) as claimed for patentability, and (2) that the subcombination (Group 1) has utility by itself or in other combinations (MPEP § 06.05(c)).
Therefore, based on above explanations, the Office Action meets requirements MPEP §§ 816, 816.01 and§ 806.05(c), because it has been shown why claims 1-12, 20 of Group 1 and claims 13-19 of Group 2 are distinct, and which different essential
characteristics/utilities/features claims 1-12, 20 of Group 1 have.
10. It should be also noted that MPEP § 808.02 provides details how Examiner
must explain why there would be a serious burden on the Examiner if restriction is not
required as follow: "Where the* inventions as claimed are shown to be independent or
distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to
establish reasons for insisting upon restriction, must explain why there would be a
serious burden on the examiner if restriction is not required. Thus, the examiner must
show by appropriate explanation one of the following:
(A)Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)A separate status in the art when they are classifiable together: Even
though they are classified together, each invention can be shown to have formed a
separate subject for inventive effort when the examiner can show a recognition of
separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other
invention(s) (e.g., searching different classes/subclasses or electronic resources, or
employing different search queries, a different field of search is shown, even though the
two are classified together. The indicated different field of search must in fact be
pertinent to the type of subject matter covered by the claims. Patents need not be cited
to show different fields of search" (emphasis added).
The instant Office Action exhibit that Group 1 (claims 1-12, 20) and Group 2 (claims 13-19) need (C) the different field of search because search needs employing different search queries and different classification. The term different search queries means using different Boolean queries based on additional features that subcombination Group 1 (claims 1-12 and 20) includes. Thereby, based on MPEP § 808.02 (C) different fields of search are required, because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions by employing different search queries and different classification that creates a serious search burden for examination (emphasis added).
Because Group 1 (claims 1-12, 20) and Group 2 (claims 13-19) have separate utilities (shown above), the search needs employing different search queries and different classification, which creates a serious search burden for examination (emphasis added). Therefore, Office Action meets requirement MPEP § 808 (B), because it has been shown why there would be a serious burden on the examiner if restriction is not required.
Thereby, based on the above reasons/evidences, Restriction is proper because it
meets at least one of the Requirements (A) - (C) of MPEP § 808.02.
As such, the restriction is hereby made final. Non-elected claims 1-12 and 20
(Group 1) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and must be canceled, and the restriction is hereby made final.

Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851